Case 3:21-cv-00506-MMH-MCR Document 7 Filed 06/15/21 Page 1 of 4 PageID 31




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

     CLINTON GREEN, SR.,

                 Plaintiff,

     vs.                                        Case No. 3:21-cv-506-MMH-MCR

     CHARLES RETTIG, Acting
     I.R.S. Commissioner or His
     Replacement in Office,

                 Defendant.
                                          /

                                       ORDER

           THIS CAUSE is before the Court on Plaintiff’s Motion for Summary

   Judgment (Doc. 6; Summary Judgment Motion), filed on June 10, 2021.

   Plaintiff initiated this action by filing an Affidavit of Truth (Doc. 1; Affidavit) on

   May 13, 2021. On June 10, 2021, along with his Summary Judgment Motion,

   Plaintiff filed a Complaint for a Civil Action (Doc. 3; Complaint).

           “The law in [the Eleventh] [C]ircuit is clear: the party opposing a motion

   for summary judgment should be permitted an adequate opportunity to

   complete discovery prior to consideration of the motion.”          Jones v. City of

   Columbus, Ga., 120 F.3d 248, 253 (11th Cir. 1997); Snook v. Trust Co. of Ga.

   Bank of Savannah, N.A., 859 F.2d 865, 870-71 (11th Cir. 1988) (instructing that

   “summary judgment should not be granted until the party opposing the motion
Case 3:21-cv-00506-MMH-MCR Document 7 Filed 06/15/21 Page 2 of 4 PageID 32




   has had an adequate opportunity for discovery” and recognizing that opposing

   parties have a “right to utilize the discovery process to discover the facts

   necessary to justify their opposition to” a summary judgment motion); Kelsey v.

   Withers, 718 F. App’x 817, 820-21 (11th Cir. 2017) (affirming district court’s

   decision to strike a premature summary judgment motion and explaining that

   “‘[d]istrict courts have unquestionable authority to control their own dockets,’

   including ‘broad discretion in deciding how best to manage the cases before

   them’” (internal quotation omitted)); Bradley v. Branch Banking & Trust Co.,

   No. 3:15-cv-00012-TCB-RGV, 2015 WL 11422296, at *8 (N.D. Ga. July 30, 2015)

   (collecting cases) adopted by 2015 WL 11455759, at *2 (N.D. Ga. Aug. 24, 2015).

         Because Plaintiff has yet to effect service of process upon Defendant, the

   Court will deny Plaintiff’s Summary Judgment Motion without prejudice to

   Plaintiff filing a renewed motion for summary judgment at the appropriate time,

   after service of process and after an adequate period for discovery. See, e.g.,

   Williams v. Drew, No. 5:11-cv-636-Oc-99TBS, 2013 WL 1181446, at *3 (M.D.

   Fla. Mar. 14, 2013) (denying summary judgment motion as premature where

   the court had not yet entered a case management and scheduling order and the

   parties had not exchanged any discovery); DeJesus v. Emerald Coast

   Connections of St. Petersburg, Inc., No. 8:10-cv-462-T-30TBM, 2010 WL

   1839119, at *1 (M.D. Fla. May 4, 2010) (denying summary judgment motion as

   premature where parties had not yet engaged in discovery); Blumel v. Mylander,

                                          2
Case 3:21-cv-00506-MMH-MCR Document 7 Filed 06/15/21 Page 3 of 4 PageID 33




   919 F. Supp. 423, 428-29 (M.D. Fla. Mar. 12, 1996) (denying summary judgment

   motion as premature where motion was served on first day of discovery period

   and admonishing counsel that filing a premature motion not only disregards the

   opposing parties’ discovery rights but also wastes judicial resources). The Court

   further finds that denial of the Summary Judgment Motion is warranted

   because any summary judgment motions filed in this case must take into

   consideration and be supported by the evidence disclosed during the discovery

   period. As the current Summary Judgment Motion cannot account for discovery

   not yet undertaken, it is due to be denied without prejudice. Accordingly, it is

           ORDERED:

      1. Plaintiff’s Motion for Summary Judgment (Doc. 6) is DENIED without

           prejudice to Plaintiff filing a renewed motion for summary judgment at

           the appropriate time, after service of process and after an adequate period

           for discovery.

      2. Plaintiff must effect service of process on Defendant in a timely manner.

           Failure to do so will result in a dismissal of this action.

      DONE AND ORDERED in Jacksonville, Florida, this 15th day of June,

   2021.




                                              3
Case 3:21-cv-00506-MMH-MCR Document 7 Filed 06/15/21 Page 4 of 4 PageID 34




   ja

   Copies to:

   Counsel of Record
   Pro Se Parties




                                        4
